department of the treasury employer_identification_number contact person - id number contact telephone number uil list internal_revenue_service p o box cincinnati oh release number release date date date legend a b c m w xx y z dear why you are receiving this letter this is our response to your date letter requesting approval of a set- aside under internal_revenue_code sec_4942 you've been recognized as tax-exempt under sec_501 of the code and have been determined to be a private_foundation under sec_509 our determination based on the information furnished your set-aside program is approved under internal_revenue_code sec_4942 as required under sec_4942 the set_aside amount must be paid within the 60-month period after the date of the first set-aside description of set-aside request you have requested approval of a set-aside of a dollars for the taxable_year ending december 20_ for the purpose of funding an addition to the existing w located in x w houses a museum dedicated to educating the public about the pe second temple period and exhibiting items excavated from the temple mount area the set-aside will be paid to y a publicly supported charity exempt under sec_501 will provide funding to z an independent governmental authority of foreign_country m for the archaeological excavation restoration and infrastructure improvements to a structure dating from the seventh century augmenting the existing w facilities through the addition of a big_number square foot exhibition space the project the project is currently in the planning stage furthermore archeologists have never fully excavated the site consequently various permits and approvals will have to be obtained before the project can proceed and local parties to supervise the excavation and construction have not been identified construction will not begin until and is expected to span several years the accomplishment of the project through an immediate payment of funds is therefore impractical the set-aside will be disbursed to y in two payments by the terms of your agreement with y you will disburse b dollars within thirty days of having been provided a written certification of the completion of the project including a certification that all approvals authorizations consents and permits from all applicable governmental authorities have been validly obtained and a written itemization of project costs and you will make the second payment of c dollars within thirty days of having been provided a written certification confirming the opening of all parts of the project to the public y will in the meantime furnish you with quarterly progress reports on the project y expects that the completed project will be ready for opening to the public for its intended use no later than the fifth anniversary of the date of the agreement about ten months before the end of the sixtieth month from the date of the set-aside reimbursement of y for the expenditures it incurred on condition of its providing the certifications is a prudent and effective means of ensuring that the project will be completed in a proper and timely fashion one of your foundation managers has provided a written_statement that the a dollars set_aside will actually be paid for the projects within months after the date of the set-aside basis for our determination internal_revenue_code sec_4942 states that an amount set_aside for a specific project which includes one or more purposes described in sec_170 may be treated as a qualifying_distribution if requirements of sec_4942 it meets the sec_4942 of the code states that an amount set_aside for a specific project will meet the requirements of this subparagraph if at the time of the set- aside the foundation establishes that the amount will be paid within five years and either clause i or ii are satisfied sec_4942 of the code is satisfied if at the time of the set-aside the private_foundation establishes that the project can better be accomplished using the set-aside than by making an immediate payment sec_53_4942_a_-3 of the foundations and similar excise_taxes regulations provides that a private_foundation may establish a project as better accomplished by a set-aside than by immediate payment if the set-aside satisfies the suitability test described in sec_53_4942_a_-3 sec_53_4942_a_-3 of the foundations and similar excise_taxes regulations provides that specific projects better accomplished using a set-aside include but are not limited to projects where relatively long-term expenditures must be made requiring more than one year’s income to assure their continuity in revrul_77_7 1977_1_cb_354 the term specific project as defined in sec_53_4942_a_-3 of the excise_tax regulations was held to include a building project to be undertaken by a public charity unrelated to the foundation making the set-aside what you must do your approved set-aside will be documented on your records as a pledge or obligation to be paid_by the date specified the amounts set_aside will be taken into account to determine your minimum_investment_return under internal_revenue_code sec_4942 and the income attributable to your set_aside s will also be taken into account in computing your adjusted_net_income under sec_4942 of the code additional information this determination is directed only to the organization that requested it internal_revenue_code sec_6110 provides that it may not be used or cited as a precedent please keep a copy of this letter in your records we have sent a copy of this letter to your representative as indicated in your power_of_attorney if you have any questions please contact the person listed in the heading of this letter sincerely holly o paz director exempt_organizations rulings and agreements enclosure
